Citation Nr: 0201613	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  97-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of sensory impairment and hypesthesia with 
trigeminal nerve damage, currently evaluated as 10 percent 
disabling. 

2.  Evaluation of sinusitis with headaches, fracture of 
maxillary sinus currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation of postoperative 
fracture of the left orbital floor currently evaluated as 
noncompensable. 

4.  Entitlement to an increased evaluation diplopia secondary 
to entrapment of left medial and inferior rectus muscle 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation of laceration of 
the left upper eyelid currently evaluated as noncompensable. 





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1973 to November 
1973.  The veteran was permanently retired due to a physical 
disability in November 1973. 

In the August 1996 rating decision, the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO) denied increased ratings for service-connected diplopia 
secondary to entrapment of the left medial and inferior 
rectus muscles, postoperative fracture residuals of left 
orbital floor, and laceration of the left upper lid.  In a 
July 1997 rating decision, the RO granted service connection 
for sensory impairment and hyperesthesia with trigeminal 
nerve damage as well as for sinusitis with headaches, 
fracture of maxillary sinus and assigned a 10 percent 
disability ratings, respectively.  The veteran appealed these 
decisions to the Board of Veterans' Appeals (Board).  

In a September 1999 decision, the Board addressed the issues.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  In a panel 
decision dated in February 2001, the Court vacated the 
Board's decision and remanded the case back to the Board for 
a determination in the first instance of the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  The Board notes that to implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations eliminate the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  


FINDINGS OF FACT

1.  Trigeminal nerve damage is manifested by very dysesthetic 
sensation on the left half of the face with hyperesthesia. 

2.  The veteran's sinusitis is manifested by tenderness over 
the right maxillary, ethmoid, and frontal sinuses with no 
purulent discharge or crusting, and computerized tomography 
(CT) scan evidence of opacification of the left maxillary 
sinus with thickening. 

3.  The veteran's postoperative residuals of fracture of the 
left orbital floor is manifested by a 1974 finding of mild 
flatness of the cheekbone and no other cosmetic defects; 
additionally, the veteran has a painful healed injury of the 
rectus muscle. 

4.  The veteran's diplopia is manifested by a 10-prism 
diopter of diplopia on extreme left lateral gaze. 

5.  A well-healed scar on the left upper eyelid is manifested 
by subjective complaints of itchiness, but no objective 
evidence of more than slight disfigurement. 


CONCLUSIONS OF LAW

1.  Trigeminal nerve damage is 30 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8205 (2000).

2.  Evaluation of sinusitis with headaches is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2000).

3.  A 10 percent evaluation is warranted for a painful healed 
injury involving the left rectus muscle.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6099-6009 (2000).  

4.  The criteria for an increased evaluation for diplopia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.77, 4.84a, Diagnostic Codes 6090, 6092 (2000).

5.  The criteria for a compensable evaluation for the 
laceration of the left upper lid have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.118, 
Part 4, Diagnostic Code 7800 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August 1996 and July 1997 rating decisions; November 1996 
statement of the case; February 1999 supplemental statement 
of the case, all sent to the veteran, of the reasons and 
bases for the denial of his claim.  In addition, in August 
2001, the veteran was again informed that he could submit 
additional argument and evidence in support of his claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statement of the 
case, and letter to the veteran, informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

In addition, the veteran and the representative were provided 
a detailed explanation of the reasons and bases for the Board 
decision dated September 30, 1999.  Although the decision was 
subsequently vacated for other reasons, the veteran was 
provided detailed notification.  The Board also notes that 
the September 1999 decision of the Board was initially 
affirmed by the Court.  Clearly, the veteran has been 
provided notice of the reasons for the decisions, the 
evidentiary defects in the case, and has been provided 
another opportunity, following the vacated Board decision to 
submit additional evidence and argument.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the veteran has been afforded several VA examinations 
and his VA outpatient records have been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  Although the veteran's representative 
currently asserts that this case should be remanded for 
further evaluation, in particular, further evaluation of the 
veteran's sinusitis, the Board finds that VA has already done 
everything reasonably possible to assist the veteran to 
include affording him VA examinations.  The Board finds the 
examinations of record sufficient in this case.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

The veteran's representative argues that the case must be 
remanded to the RO for the RO to consider the veteran's 
claims in light of VCAA in the first instance.  The 
representative argues that if the Board considers the 
veteran's claims in light of VCAA in the first instance, the 
veteran will not have been provided an opportunity for 
rebuttal argument in a meaningful period of time and will 
prejudiced thereby.  In addition, the representative argues 
that the veteran should be afforded the appropriate notice 
required by VCAA.  In this case, the Board finds these 
arguments of the veteran's representative not to be 
meritorious.  First of all, as previously noted, the veteran 
has been provided ample notice via the August 1996 and July 
1997 rating decisions; November 1996 statement of the case; 
February 1999 supplemental statement of the case, the Board's 
September 1999 decision, and the August 2001 letter, of the 
exact reasons and bases for the denial of his claims, of what 
evidence is needed to substantiate his claims, and where he 
should submit such evidence and argument.  The Board believes 
that the veteran has already been afforded numerous 
opportunities to submit evidence and argument in support of 
his claims.  Secondly, with regard to the argument that the 
Board should not review the veteran's claims in light of VCAA 
in the first instance lest he be prejudiced thereby and not 
provided an opportunity for rebuttal argument in a meaningful 
period of time, the Board does not find that it is necessary 
in this case for the RO to consider if VCAA was correctly 
applied.  The Board finds that VCAA was correctly applied in 
the first instance.  As noted, when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  The Board has made this consideration 
and finds that VA has already fully complied with the duty to 
inform and the duty to assist as set forth in VCAA.  The 
veteran has had adequate time to reply to all VA actions.  
There is simply no evidence that the Board's consideration of 
the veteran's claim in the first instance will prejudice him 
in any way in light of the facts that he has been notified on 
many occasions, as noted, of the exact reasons and bases for 
the denial of his claims and of what evidence is needed to 
substantiate his claims and since his claims have already 
been properly and fully developed.  The veteran has submitted 
a complete application for benefits, and, as noted below, has 
specifically waived a 90 day waiting period for him to submit 
further evidence and argument.  The purpose of VCAA in 
essence is to ensure that the veteran has a complete 
application for benefits with assistance from VA, if 
necessary.  He has a complete application in this case.  

With regard to any further delay or waiting period for the 
veteran to substantive his claims, the Board notes that 
38 U.S.C.A. § 5103 provides that when VA receives a complete 
or substantially complete application for benefits, it will 
notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  If VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
If the claimant has not responded to the request within 30 
days, VA may decide the claim prior to the expiration of the 
one-year period based on all the information and evidence 
contained in the file, including information and evidence it 
has obtained on behalf of the claimant and any VA medical 
examinations or medical opinions.  If VA does so, however, 
and the claimant subsequently provides the information and 
evidence within one year of the date of the request, VA must 
readjudicate the claim.  

The Board notes that 38 U.S.C.A. § 5103(b) is essentially an 
effective date provision governing the earliest date from 
which benefits may be paid if a claimant submits requested 
information and evidence.  This portion of the law does not 
prevent VA from taking award action until the one year period 
expired.  In essence, the adjudication process does not come 
to a halt for that one year period.  38 U.S.C.A. § 5103(b)(1) 
states that if VA does not receive the information or 
evidence to be provided by a claimant "within one year from 
the date of such notification, no benefit may be paid or 
furnished" based on that application.  Although there are 
significant duties on VA to obtain the evidence relevant to a 
claim, VCAA reiterates that it is the claimant's duty to 
present and support a claim for benefits, including the duty 
to submit information and evidence as designated by VA in its 
statutory notice to the claimant. 

In this case, pursuant to the August 2001 Board letter, the 
veteran was provided a 90 day period to submit additional 
evidence and argument in support of his claim.  In response, 
a statement was received from him in September 2001 in which 
he waived that 90 day period.  The veteran's representative 
then affirmed that the veteran was waiving this 90 day 
period.  The veteran's application for benefits is complete 
and he has waived the 90 day waiting period for submitting 
additional documents.  He indicated that he wanted to proceed 
with his claims.  Therefore, any potential one year time 
period has been waived in this case by the veteran and the 
Board may proceed on the merits of his claims.  

The veteran's representative also mentioned the applicability 
of VAOPGCPREC 3-2001, however, the claims in this case were 
not denied on the basis that they were not well-grounded, so 
this opinion is inapplicable.  




Ratings for sensory impairment and hypesthesia with 
trigeminal nerve damage, and for sinusitis with headaches, 
fracture of maxillary sinus

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disabilities have not significantly changed and that uniform 
ratings are appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  


Sensory impairment and hypesthesia with trigeminal nerve 
damage

The veteran's service medical records reveal that that the 
veteran sustained an injury to his left eye in service which 
included an orbital blowout fracture of the left eye. 

VA medical records from January to March 1996 indicate that 
the veteran was seen complaining of headaches with facial 
pain. The record indicates that a CT scan was positive for 
chronic sinusitis on the left side with trauma sequelae.  At 
a March 1996 VA examination, the veteran complained of pain 
and numbness on the left side of the face.  On evaluation, 
there was tenderness to the left side of the face attributed 
to maxillary sinusitis.  X- ray evaluation revealed old 
trauma with possible fractures involving the wall of the 
sinus.  The diagnoses included history of orbital fracture of 
the left side with visual organic disease and no defect of 
the upper and lower orbital bones. 

At an October 1996 neurological examination, the veteran 
reported experiencing pain and numbness on the left side of 
his face since the accident in service.  The veteran 
complained of a heavy feeling on the left side of the face 
and stated that any type of touch was painful.  On 
evaluation, the examiner noted that the veteran's eye 
movement was difficult especially on the left lateral gaze 
and that all sensations on the left half of the face was very 
dysesthetic and he had hyperesthesia.  There was no evidence 
of any motor involvement at the trigeminal nerve and the rest 
of the cranial nerves were within normal limits.  The 
impression was blowout fracture resulting in sensory 
impairment and hyperesthesia in the distribution of the 
trigeminal sensory nerve over the left half of the face.  In 
July 1997, the RO granted service connection for sensory 
impairment and hyperesthesia with trigeminal nerve damage as 
secondary to service-connected postoperative residuals of 
fracture of the left orbital floor and assigned a 10 percent 
evaluation under Diagnostic Code 8205. 

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
evaluated on the scale provided for injury to the nerve 
involved, with maximum equal to moderate incomplete 
paralysis.  Tic douloureux, or trifacial neuralgia, may be 
rated up to complete paralysis of the affected nerve.  38 
C.F.R. § 4.124.  Moreover, the schedule for rating 
neurological conditions and convulsive disorders, 38 C.F.R. 
§ 4.124a, in pertinent part states that neurological diseases 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  The term incomplete paralysis, with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.

As noted above, the veteran's sensory impairment and 
hyperesthesia with trigeminal nerve damage is evaluated under 
Diagnostic Code 8205.  The scale for the evaluation of injury 
of the trigeminal nerve encompasses the 5th cranial nerve.  A 
10 percent evaluation may be assigned for moderate incomplete 
paralysis of the fifth (trigeminal nerve).  A 30 percent 
evaluation requires severe incomplete paralysis. A 50 percent 
evaluation requires complete paralysis.  38 C.F.R. § 4.124a, 
Code 8205.  

At his September 1997 hearing, the veteran testified that he 
experienced constant pain and numbness involving the left 
side of his face, that was more severe on exposure to cold.  
The veteran described touches to the area like sticking pins 
in his face. 

At a November 1997 VA examination, the examiner noted that 
the pain in the area of the left eye was secondary to muscle 
adhesions from the fracture.  The examiner diagnosed old 
healed fracture of the left orbital rim and facial bones.  
During a January 1999 VA examination, the veteran reported 
that unsuccessful surgery was performed after the accident in 
service to attempt to free the trapped medial and inferior 
rectus muscles and that there was an injury to the left 
infraorbital nerve at that time.  The veteran reported 
constant pins and needles feelings on the left side of this 
face with infraorbital dysplasia on the left side.  The 
examiner noted that the chronic pain in the left facial 
region was probably secondary to the post-traumatic pain and 
neuralgia.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 ([994).  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The evidence of record indicates the 
veteran's neurologic dysfunction primarily involves numbness, 
pain, and hyperesthesias with no indication of significant 
weakness, fatigue of the left facial muscles, or 
incoordination of the muscles of left side of the veteran's 
face.  This evidence establishes that he does not have 
complete paralysis.  Although the disorder is wholly sensory, 
trifacial neuralgia may be rated up to complete paralysis.  
Against this background, there is evidence of constant pain, 
made worse with weather.  The examiners noted that the pain 
was chronic rather than intermittent, the face was very 
dysesthetic and had hyperesthesia.  Based on the findings and 
the provisions of 38 C.F.R. § 4.124, the Board finds that the 
disorder more closely approximates a severe neuropathy, thus 
an evaluation of 30 percent is warranted.  However, an 
evaluation in excess of 30 percent is not warranted.  On a 
factual basis, he does not have complete paralysis.  In 
addition, neither his statements nor the examinations reflect 
a level of impairment, which reach the equivalent of more 
than severe incomplete paralysis.  Accordingly, the Board 
concludes that the evidence supports an evaluation of 30 
percent, but a preponderance of the evidence is against an 
evaluation in excess of 30 percent. 


Sinusitis with headaches, fracture of maxillary sinus

The veteran's service medical records reveal that he 
sustained an injury to his left eye in service which included 
an orbital blowout fracture of the left eye. 

VA medical records from January to March 1996 indicate that 
the veteran was seen complaining of chronic sinus headaches 
with facial pain and decreased visual acuity.  The record 
indicates that a CT scan was positive for chronic sinusitis 
on the left side with trauma sequelae.  The assessments 
included allergic rhinitis, sinusitis, and chronic sinusitis.  

In a March 1996 VA examination, the veteran complained of 
sinus problems with pain on the left side of his face.  On 
evaluation, there was tenderness to palpation of the left 
maxillary sinus and hypertrophied turbinates.  A radiology 
report indicated opacification of the left maxillary sinus 
with a deformity of the walls of the left sinus, possible old 
fracture, may be due to old trauma.  The diagnoses included 
chronic sinusitis of the left maxillary sinus with 
hypertrophied turbinates. 

At an October 22, 1996 VA examination, the veteran reported 
that he suffered a fracture of the left side of his face in 
service and has experienced frontal sinus headaches and 
occasionally took antibiotics for such.  The diagnoses were 
old healed fractures of the left orbit and left facial bone 
and chronic sinusitis.  The examiner noted that the veteran's 
headaches may be related to his chronic sinusitis which is 
secondary to facial fractures.  The RO, in a July 1997 rating 
decision, granted service connection for sinusitis with 
headaches, fracture of the maxillary sinus as secondary to 
the service-connected postoperative residuals of fracture of 
the left orbital floor. 

The RO noted that during the pendency of the veteran's 
appeal, the VA revised the criteria for rating the 
respiratory system, including diseases of the nose and 
throat, effective October 7, 1996. 61 Fed. Reg. 46,727 
(1996).  

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria.  A 10 
percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, 
infrequent headaches.  In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  A 50 percent rating is 
assigned for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Under the applicable criteria in effect from October 7, 1996, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs.  For a 30 percent evaluation, the claimant 
must be shown to have three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513-6514.

The Court has held that where the law or regulations change 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

At his September 1997 hearing, the veteran testified that he 
currently had a sinus infection and was taking antibiotics.  
The veteran also reported that he experienced sinus headaches 
every day, but that some are not as severe as others.  
According to the veteran, he suffered from severe headaches 
requiring him to leave work and go home to lie down 
approximately 1-2 times per month. 

In a November 1997 VA examination, the veteran reported that 
he took an antibiotic for sinus drainage and Motrin for 
headaches.  In a November 1998 handwritten addendum to the 
November 1997 VA examination, the examiner noted that the 
veteran's sinuses were not tender and there was normal nasal 
secretion.  X-ray evaluation of the sinus revealed 
opacification of the left maxillary sinus-no change from 
previous.  The impression included history of intermittent 
sinusitis secondary to old healed fracture of facial bones. 

At a January 1999 VA examination, the veteran complained of 
some inability to breathe through his nose, especially during 
hot and pollen seasons.  The veteran reported that he used 
over-the-counter medication for his sinusitis and congestion.  
The veteran reported pain in the left maxillary and ethmoid 
regions as well as bilateral frontal pain.  According to the 
veteran, the pain was not constant but became severe about 2-
3 times per week.  On evaluation, a deviated septum to the 
right with an approximate 25 percent obstruction was noted.  
There was an enlargement of the right inferior turbinate 
which appeared erythematous and granular.  Tenderness over 
the right maxillary, ethmoid, and frontal sinuses were noted.  
There was no purulence or crusting.  The examiner noted that 
a December 1998 CT scan revealed opacification of the left 
maxillary sinus with thickening of the left maxillary sinus 
wall.  The impression included chronic left maxillary 
opacification, sinusitis, and deviated septum due to 
turbinate hypertrophy. 

As noted, the revised amended versions may only be applied as 
of their effective date and, before that time, the former 
version of the regulation should be applied.  VAOPGCPREC 3-
2000 (Apr. 10, 2000).  A review of the relevant evidence 
dated until the date of the revision in the regulations, 
October 7, 1996, does not show that the veteran's sinusitis 
was productive of severe symptomatology manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches with purulent discharge or crusting reflecting 
purulence.  Although the veteran was seen on several 
occasions between January and June 1996, he did not exhibit 
any purulent discharge or crusting reflecting purulence on 
any of these occasions to include at the time of his March 
1996 VA examination.  The veteran and his representative 
currently contend that the veteran's sinusitis was not 
observed during its "active stage."  However, the record 
contradicts this statement.  The veteran was seen on 
occasions when he was complaining of sinusitis symptoms to 
include headaches, however, these symptoms never included 
purulent discharge or crusting reflecting purulence.  As 
noted, he was repeatedly seen from January to June 1996 
without any evidence of these types of symptoms.  The rating 
schedule specifically indicates that severe symptomatology 
includes symptoms of purulent discharge or crusting 
reflecting purulence.  The rating criteria is very specific 
in that those types of symptoms must be shown to establish 
severe symptomatology.  Under the rating schedule, for severe 
symptomatology to be demonstrated, the stated criteria must 
be demonstrated as a measure of the level of severity of the 
veteran's disability.  Thus, for the period prior to October 
7, 1996, the veteran's sinusitis with headaches was not 
severely disabling, and, as such, a rating in excess of 10 
percent is not warranted for that period of time.  

With regard to the period from October 7, 1996 onward, both 
versions of the rating schedule must be considered.  

Under the old version of the rating schedule, in order to 
warrant an assignment of a 30 percent evaluation, the 
claimant would have to show severe symptomatology with 
frequently incapacitating recurrences, severe and frequent 
headaches with purulent discharge or crusting reflecting 
purulence.  A 50 percent rating is assigned for postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.  Under the new version of the 
rating schedule, for a 30 percent evaluation, the claimant 
must be shown to have three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

At the outset, the veteran has not undergone any surgery for 
his sinusitis.  The evidence shows that the veteran has 
tenderness over the right maxillary, ethmoid, and frontal 
sinuses and opacification of the left maxillary sinus with 
thickening of the left maxillary sinus wall.  However, the 
medical evidence does not demonstrate that the veteran has 
severe symptomatology with frequently incapacitating 
recurrences, severe and frequent headaches with purulent 
discharge or crusting reflecting purulence.  The Board does 
not dispute that the veteran has headaches, but, as noted, he 
must also have purulent discharge or crusting.  Again, the 
Board points out that while the veteran's representative 
asserts that the veteran's sinusitis has not been active 
during his various examinations, the record does reflect that 
the veteran's sinusitis was in fact symptomatic during his 
examinations, particularly the January 1999 examination, 
however, while it was symptomatic, those symptoms did not 
include purulent discharge or crusting reflecting purulence, 
which are specific criteria under the evaluation for severe 
disability under the old version of the rating schedule.  
With regard to the new criteria, the claimant must be shown 
to have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The evidence does 
not reflect 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment lasting 4-
6 weeks or more than 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge and 
crusting.  Specifically, examinations have ruled out crusting 
and purulence.  Neither the examinations nor the veteran's 
statements establish the presence of severe symptomatology.  
Although the veteran contends that he suffers from headaches, 
which are severe, the medical evidence presented does not 
support those contentions.  The headaches have been described 
by the veteran as varying in intensity and that he would have 
to leave work only 1-2 times per month.  This reflects that 
severe headaches are infrequent.  Also, as noted, the 
veteran's symptomatology must also satisfy the other 
criteria, which it does not, as noted.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of competent medical professional when evaluating 
the evidence.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion. 

Thus, for the entire period of the appeal, to include the 
appropriate consideration under the old and the new rating 
criteria during the applicable timeframes, the Board finds 
that the preponderance of the evidence is against a higher 
evaluation for sinusitis.  There is no doubt to be resolved.  
Accordingly, the claim is denied. 


Ratings for postoperative fracture of the left orbital floor, 
diplopia secondary to entrapment of left medial and inferior 
rectus muscle, laceration of the left upper eyelid

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings 
regarding the current level of the veteran's service-
connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  


Residuals of fracture of the left orbital floor

Service medical records show that the veteran sustained an 
injury to his left eye in service which included laceration 
of the left upper lid and a blowout fracture of the orbital 
floor of the left medial wall with entrapped medial and 
inferior rectus muscles.  The veteran underwent surgery to 
repair the left orbital floor fracture with a Silastic 
implant.  A December 1973 VA hospital discharge summary 
indicated that the veteran complained of pain below the eye 
and diplopia.  On examination, there was tenderness with 
minimal swelling noted below the left lid.  In a January 1974 
VA examination, it was noted that the rim of the left orbit 
had been fractured.  On evaluation, there was slight flatness 
of the left cheekbone, but it was described as mild and there 
were no other cosmetic defects.  The impression was old 
healed fracture of the left orbit with diplopia in two fields 
of gaze of the left eye.  In March 1974, the RO granted 
service connection for postoperative residual fracture of the 
left orbital floor and assigned a noncompensable evaluation 
under Diagnostic Code 6009.

At a March 1996 VA examination, X-ray evaluation revealed old 
trauma with possible fractures involving the wall of the 
sinus.  The diagnoses included history of orbital fracture of 
the left side with visual organic disease and no defect of 
the upper and lower orbital bones. 

At an October 1996 neurological examination, the veteran 
reported experiencing pain and numbness on the left side of 
his face since the accident in service.  The veteran 
complained of a heavy feeling on the left side of the face 
and stated that any type of touch was painful.  On 
evaluation, the examiner noted that the veteran's eye 
movement was difficult especially on the left lateral gaze. 

The Board observes that the RO has rated the veteran's 
postoperative residuals of fracture of the left orbital floor 
by analogy to Diagnostic Code 6009, an unhealed injury of the 
eye.  Under the VA's rating schedule, an unhealed injury of 
the eye, is evaluated for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during the 
continuance of active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009. 

At his September 1997 hearing, the veteran testified that he 
experienced constant pain and numbness involving the left 
side of his face, that was more severe on exposure to cold.  
The veteran described touches to the area like sticking pins 
in his face. 

At a November 1997 VA examination, the examiner noted that 
the pain in the area of the left eye was secondary to muscle 
adhesions from the fracture.  The examiner diagnosed old 
healed fracture of the left orbital rim and facial bones.  
During a January 1999 VA examination, the veteran reported 
that unsuccessful surgery had been performed after the 
accident in service to attempt to free the trapped medial and 
inferior rectus muscles and that there was an injury to the 
left infraorbital nerve at that time.  The veteran reported 
constant pins and needles feelings on the left side of this 
face with infraorbital dysplasia on the left side.  The 
examiner noted that the chronic pain in the left facial 
region was probably secondary to the post-traumatic pain and 
neuralgia. 

The Board notes that the veteran has been granted service 
connection for sensory impairment and hyperesthesia with 
trigeminal nerve damage, diplopia, and sinusitis as secondary 
to his service-connected postoperative residuals of a 
fracture of the left orbital floor.  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not duplicative of or overlapping with the 
symptomatology of the other condition.  However, it does not 
appear that the above evaluations took into consideration 
injury to the inferior rectus muscle other than diplopia. 

Upon review of the record, the Board notes that the fracture 
does not result in more than a mild defect, described as a 
slight flatness of the left cheek bone in a January 1974 VA 
examination. 

As noted above, the veteran underwent surgery to attempt to 
repair a damaged inferior rectus muscle injury that occurred 
at the time of the fracture.  A VA examiner has specifically 
identified pain in the area related to muscle adhesion from 
the injury.

Upon review of the record, the Board finds that the attempted 
repair of the inferior rectus muscle along with the veteran's 
continued complaints of pain of left orbit pain and the VA 
examiner's finding of chronic pain in the area of the healed 
left orbit fracture are enough to warrant a 10 percent 
evaluation for a painful injury of the rectus muscle.  38 
C.F.R. § 4.84a, Diagnostic Code 6099-6009. 


Diplopia secondary to entrapment of left medial and inferior 
rectus muscle

Service medical records show that the veteran sustained an 
injury to his left eye in service which included laceration 
of the left upper lid and a blowout fracture of the orbital 
floor of the left medial wall with entrapped medial and 
inferior rectus muscles.  The veteran underwent surgery in 
order to repair damage and attempt to free the entrapped 
medial and inferior rectus muscles that was unsuccessful.  It 
was noted that there was diplopia as a result of this 
entrapment.  At January 1974 VA examination, the veteran 
complained of double vision when looking up.  On evaluation 
there was diplopia when looking up and to the right and down 
and to the left.  In March 1974, the RO granted service 
connection for diplopia as secondary to entrapment of left 
medial and inferior rectus muscles and assigned a 10 percent 
disability evaluation under Diagnostic Code 6709.  The 10 
percent evaluation was based upon criteria then in effect. 

Initially, the Board notes that diplopia is rated under 
impairment of muscle function under Diagnostic Code 6090, 
which provides an equivalent visual acuity for the degree of 
diplopia found.  38 C.F.R. § 4.84a, Diagnostic Codes 6090.  
Thus, specific findings of diplopia are converted into terms 
that lend themselves to the application of 38 C.F.R. § 4.84a, 
Table V.  However, according to the notes following 
Diagnostic Code 6090, the ratings will not be applied for 
both diplopia and decreased visual acuity or field of vision 
in the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity of field of vision of 
both eyes, the above diplopia ratings will applied to the 
poorer eye whiled the better eye is rated according to the 
best corrected visual acuity or visual field.  38 C.F.R. 
§ 4.84a, Diagnostic 6090, Note 2. 

As noted above, diplopia is rated as impairment of muscle 
function.  According 38 C.F.R. § 4.77, the measurement of 
muscle function is undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye.  Muscle function is considered normal when 
diplopia does not exist within 20 to 40 degrees in the 
lateral, upper or downward quadrants.  38 C.F.R. §§ 4.77, 
4.84a, Diagnostic Code 6090. 

VA medical records from January to March 1996 show that the 
veteran complained of decreased visual acuity in his left 
eye.  The assessments included astigmatism and primary 
optical atrophy suspected.  However, at a March 1996 VA 
examination, the veteran's visual acuity was 20/20 in the 
both eyes with glasses.  Ocular mobility was full in all 
directions and there was no double vision.  The diagnosis 
included history of left orbital fracture, no visual organic 
disease. 

At his September 1997 hearing, the veteran testified that he 
experienced double vision when he looked to his left.  The 
cornea and lens were clear.  Ocular mobility was full in all 
directions, but a 10-prism diopter of diplopia on extreme 
left lateral gaze was noted.  There was also pain in this 
area related to muscle adhesion from the injury.  The visual 
field test showed that the left eye constricted to 20 degrees 
in all fields.  The impression included myopia and 
astigmatism in both eyes, corrected to 20/40; chronic open- 
angle glaucoma of both eyes; old healed fracture of left 
orbital rim and facial bones with scars on left side of nose 
and forehead; and diplopia, 10 prism diopters, only at 
extreme left lateral gaze secondary to adhesions from the 
fracture.  The examiner noted that the first two diagnoses 
were developmental in origin and not related directly or 
indirectly to the veteran's injury in service. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  The Board notes that the 
veteran complained of double vision when looking to his left.  
The Board accepts his statement.  However, the Board attaches 
far more probate weight to the observations and opinions of 
competent medical professional when evaluating the evidence.  
The Board finds that the specific findings and opinion of a 
competent medical professional are more probative of the 
degree of impairment than the veteran's lay opinion.  
Grottveit, 5 Vet. App. 91. 

The Board notes that the veteran has complained of double 
vision when looking left and a 10-prism diopter of diplopia 
on extreme left lateral gaze was observed.  However, there 
were no findings of diplopia within 20 to 40 degrees in the 
lateral or downward quadrants or within 20 to 30 degrees in 
the upper quadrants, which is required for a compensable 
evaluation.  Moreover, the veteran's diminished acuity has 
been attributed to intercurrent causes and determined not to 
be related directly or indirectly to the veteran's injury in 
service.  See 38 C.F.R. § 4.14. 

The Board notes that the regulations used to evaluate the 
veteran's diplopia in the 1974 rating decision were revised 
and the manner in which the veteran's diplopia was to 
determined to warrant a 10 percent evaluation is no longer 
used.  However, a change in the regulation cannot be the 
basis to reduce the veteran's evaluation. 

Therefore, as the medical evidence does not meet the criteria 
for a compensable evaluation for diplopia, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for diplopia and there is no doubt to be 
resolved.  Accordingly, the claim is denied. 


Laceration of the left upper eyelid

Service medical records show that the veteran sustained an 
injury to his left eye in service which included laceration 
of the left upper lid.  In March 1974, the RO granted service 
connection for laceration of the left upper lid and assigned 
a noncompensable evaluation under Diagnostic Code 7800. 

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7800.  A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7804. 

In January 1996, the veteran filed claims for increased 
evaluations for his service-connected disabilities.  A March 
1996 VA examination report shows a small vertical scar in the 
left interior angle of the left eye measuring about 2 cm. 
with normal color and a 3.5 cm. transversal scar on the left 
eyebrow.  There was no tenderness to palpitation and the 
scars were movable.  However, there was slight adherence of 
the muscle on vertical scar.  The diagnoses included vertical 
scar on the left interior angle of the left eye and 
transversal scar on the left eyebrow, but no aesthetic scars. 

At his September 1997 hearing, the veteran testified that the 
scar on his upper lid itched, was tender, and was 
disfiguring.  At the November 1997 VA examination, the 
examiner noted that there was a scar on the left side of the 
nose over the eyebrow. 

The Board notes that the clinical documentation does not 
objectively confirm such that the veteran's scar is 
symptomatic or disfiguring.  In fact, at the March 1996 VA 
examination, the examiner noted that the scar was not tender 
to palpitation and that there were no aesthetic scars.  In 
November 1997, one scar was described as negligible. 

To the extent that the veteran reports that he has itching 
and tenderness along the scar over his nose and left eyebrow, 
the Board finds that the veteran is competent to report his 
symptoms.  Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of competent medical professional when evaluating 
the evidence.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
evaluation for the veteran's laceration scar of the upper 
eyelid.  Specifically, the scars are not moderately 
disfiguring or tender and painful on objective demonstration.  
Further, Diagnostic Code 7806 is not applicable.  The 
veteran's complaint of itchiness does not provide a basis to 
award an increased evaluation.  Therefore, a compensable 
evaluation under  38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7800, 7804 is not warranted and there is no doubt to be 
resolved. 


38 C.F.R. § 3.321

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  



ORDER

A 30 percent evaluation for sensory impairment and 
hyperesthesia with trigeminal nerve damage is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 

A higher evaluation for sinusitis with headaches is denied. 

An increased evaluation for postoperative residuals of 
fracture of the left orbital floor is denied, but a 10 
percent evaluation for a painful healed injury of the 
inferior rectus muscle is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 

An increased evaluation for diplopia is denied.

An increased evaluation for laceration of the left upper lid 
is denied. 



 		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

